Order entered February 14, 2017




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-16-00584-CV

     MOHAMMED HARUN AND SPICE-N-RICE INDIAN TIFFIN RESTAURANT,
                            Appellants

                                                  V.

                                   SHARIF RASHID, Appellee

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-09394

                                               ORDER
       Before the Court is appellants’ February 13, 2017 second motion for an extension of time

to file their brief. We GRANT appellants’ motion and ORDER the brief received on January 3,

2017 filed as of the date of this order.


                                                          /s/   ELIZABETH LANG-MIERS
                                                                JUSTICE